Citation Nr: 0317402	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD 
and assigned a 50 percent evaluation. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include anxiety, social isolation, 
sleeplessness and intrusive thoughts and flashbacks 
concerning his experiences in Vietnam.

3.  The veteran has been employed with the same company for 
over thirty-four years and had been married for approximately 
thirty years.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.126-4.132, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 50 percent 
for his service-connected PTSD.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The veteran has been 
afforded two VA examinations to determine the nature and 
severity of his PTSD.  The record indicates that the veteran 
has recently undergone private psychiatric treatment.  At a 
January 2003 hearing before the undersigned member of the 
Board, the veteran was notified that the record would be held 
open for an additional 60 days to allow him to submit any 
additional evidence.  However, the veteran made no attempt to 
obtain these records or provide VA with the necessary 
information to obtain them.  The only evidence submitted 
after the hearing was a letter by the veteran's wife, which 
essentially reiterates her prior statements in support of the 
veteran's claim.  Under these circumstances, the Board finds 
that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the issue on appeal has been made by the agency of original 
jurisdiction.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that, if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence).  

The Board further observes that the discussions in the rating 
decision of June 2001, the statement of the case issued in 
September 2002, the supplemental statement of the case issued 
in November 2002, as well as various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  It thus appears that 
the veteran was notified of the evidence he was expected to 
obtain and which evidence VA would obtain.  See 38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The veteran was 
also notified of the applicable provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The record shows that the veteran suffers from PTSD as a 
result of having engaged in combat while serving in Vietnam.  
In June 2001, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation, effective July 2002.  This 
appeal ensued after the veteran disagreed with the initial 50 
percent evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a claim arises from a claimant's disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence).

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating under is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

B.  Factual Background

In a December 2000 letter, a clinical psychologist stated 
that he had evaluated the veteran and determined that he 
suffered from PTSD.  On clinical interview, the veteran 
reported significant and sometimes daily intrusive flashbacks 
of Vietnam, chronic insomnia with frequent night terrors, 
increased anger and social isolation, a history of suicidal 
ideation without serious intent, decreased appetite, and a 
history of alcohol abuse that was currently in remission.  
The Clinician-Administered PTSD Scale (CAPS) was administered 
and revealed significant and rather severe current and 
lifetime (since Vietnam) symptoms of PTSD, including (a) 
multiple traumatic Vietnam-War events, (b) the persistent re-
experiencing of these events, (c) the persistent avoidance of 
stimuli and numbing of responsiveness, and (d) persistent 
symptoms of increased arousal.  

The veteran was afforded a VA psychiatric examination in May 
2001 to determine the nature and severity of his PTSD.  The 
veteran's symptoms included sleeplessness, six to eight 
nightmares per month, daily intrusive thoughts and flashbacks 
about the war, intense anxiety when confronted with anything 
that reminds him of his traumatic wartime experiences, 
avoidance of stimuli that remind him of his wartime trauma, 
feelings of detachment from people, and a lack of interest in 
day-to-day functioning.  The veteran reported that he had 
been continuously married for twenty-seven years and had five 
daughters.  In discussing his relationship with his wife, he 
said, "Sometimes I get to her", which he said referred to 
his anger.  He said he got along with his daughters and that 
they all shared an interest in rodeo.  However, he 
acknowledged that they had to deal with his anger and rage, 
although he denied any physical abuse or violence directed 
toward any family member.  He said he felt uncomfortable in 
close family situations and would often excuse himself so he 
could be alone.  He said he had three close friends whom he 
trusted and relied on for support.  His hobbies included 
shoeing horses, welding, sculpting, and tanning hides.  He 
stated that he was always busy in his shop and preferred to 
be alone.  He indicated that he had been working for the same 
company for the past thirty-one years.  He explained that he 
had been threatened with suspension on several occasions due 
to his anger but had never been formally suspended or 
punished.  He also described concentration problems at work.  

A mental status examination revealed that the veteran was 
well groomed with no evidence of any unusual tics or 
mannerisms.  He was able to articulate his thoughts.  His 
overall rate and volume of speech were within normal limits.  
He was cooperative and appeared open in relating to the 
examiner.  The veteran described his mood as, "Calm now, but 
once I get out of here I will be more anxious", which the 
examiner said was consistent with the veteran's overall 
affect.  His mood appeared generally euthymic and 
constricted, but became acutely distressed when discussing 
visions of his dead buddies in Vietnam.  The examiner also 
noted that the veteran was oriented to person, place, time, 
and situation.  His thought processes were logical, goal 
directed and coherent.  There were no signs of psychosis or 
preoccupations with suicide, homicide or paranoia.  Judgment 
was largely intact, and insight into his current situation 
was apparent.  He performed serial seven to 51 with six 
errors, he could not spell "world" backwards, he was unable 
to calculate correct change for a $2.70 purchase with a $5.00 
bill, and he could not complete a fairly simple three-step 
task.  Remote memory was intact.  Short-term recall was also 
largely intact for three items after five minutes.    

The examiner diagnosed the veteran with (1) PTSD, and (2) 
history of alcohol abuse, in remission for approximately 
twenty-seven years.  Under Axis IV, for psychosocial 
stressors, the examiner noted: "Vocational impairment 
including anger and conflicts on the job.  Anger and 
isolation within family, both due to [PTSD]."  A Global 
Assessment of Functioning (GAF) score of 53 was assigned.  It 
was also noted that the veteran had adequate social support 
to sustain him and was capable of managing his own financial 
affairs.  The examiner also provided the following summary:

This veteran evidences moderate to severe 
impairment in psychosocial functioning since 
exposed to trauma in Vietnam including symptoms of 
significant anger and rage, nightmares, sleep 
difficulty, flashbacks, intrusive memories, 
avoidance of thoughts, feelings and situations that 
remind him of Vietnam, visions of dead bodies and 
interpersonal avoidance.  These symptoms have also 
contributed to difficulty on the job including 
yelling at his supervisor and coworkers.  He also 
reported startle responses and flashbacks when 
exposed to loud noises or workers coming up quickly 
behind him.  He further reported difficulty 
remembering tasks on the job.  His symptoms have 
further led to family problems, including his wife 
and children pulling back from him due to his anger 
and rage, and his missing positive family 
experiences due to his isolating.  In addition, he 
has few close friends.  

The veteran and his wife also submitted statements in support 
of his claim.  In a June 2001 statement, the veteran 
explained that he tended to isolate because he would become 
abusive when around his family.  He said he was unable to 
control his anger and that he physically abused his wife and 
daughters.  He related an incident in May 2001 in which his 
wife intervened while he was hitting one of their daughters.  

In a May 2002 letter, the veteran's wife confirmed that the 
veteran was physically abusive and unable to control his 
anger.  She explained that the VA examiner did not discuss 
the veteran's abusive behavior in his report because the 
veteran failed to admit this during the interview.  According 
to his wife, the veteran would often yell and throw objects 
at family members.  In a February 2003 letter, the veteran's 
wife explained that the veteran had recently missed three 
weeks of work because of his PTSD.  

The veteran was afforded an additional VA psychiatric 
examination in November 2002.  During the interview, the 
veteran reported that he was in contact with a Native 
American healer every two weeks, which he said had been 
effective in managing his PTSD symptoms.  The veteran's 
current symptoms included depression, sleeplessness, 
nightmares approximately every two weeks, depression, crying 
spells, and a tendency to withdraw socially.  The examiner 
said the veteran still experienced intrusive recollections 
but that it was unclear whether he still suffered from 
flashbacks.  The veteran reported a problem with anger, but 
denied recent violence within his family.  The veteran's 
hobbies included blacksmithing, sculpting, tanning hides, and 
caring for livestock.  He said he had worked for thirty-two 
years as a miner with the same company.  He explained that 
PTSD symptoms, namely anger and an increased startle 
response, had caused problems at work.  For example, he 
reported some conflicts with coworkers and supervisors and 
said he had been criticized for "taking cover" during 
explosions.  It was noted that the veteran had a stable 
marital and family situation.  He reported that his 
relationship with his wife had improved since the last 
examination.

Upon mental status examination, the veteran maintained 
adequate eye contact, and was oriented to person, place and 
time.  He did not appear to have any impairment of thought 
processes or communication, and no particular delusions or 
hallucinations were reported.  The veteran described an 
occasional feeling that somebody may be following or watching 
him, which the examiner said was a common phenomenon of PTSD.  
He was relatively quiet during the interview and displayed no 
inappropriate behavior.  He denied any current suicidal and 
homicidal ideation, although he said he would sometimes 
become angry and abusive.  The veteran said he maintained 
good hygiene and was quite capable of performing activities 
of daily living.  The veteran also reported some memory 
impairment, which the examiner believed was plausible.  The 
veteran denied panic attacks but reported mild anxiety that 
would occasionally become moderate.  He also suffered from 
mild to moderate depression.  It was noted that he did not 
have impaired impulse control as a rule, although there were 
times when his anger was not well controlled. 

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 55.  Under Axis IV, the examiner noted "some 
vocational problems related to his conflicts on his job and 
anger and withdrawal from his family."  The examiner 
concluded that, superficially, the veteran had a somewhat 
stable marital, family and employment situation, but that he 
continued to suffers from PTSD symptoms which were somewhat 
disruptive of his day-to-day functioning.  The examiner also 
noted that the veteran's current functioning had not changed 
substantially from his last examination, and that the veteran 
was competent to manage his benefits. 

At the January 2003 hearing, the veteran's representative 
argued that the veteran's PTSD met the criteria for a 70 
percent evaluation on the basis of his chronic sleep 
impairment, impaired impulse control and his difficulty in 
adapting to stressful circumstances at home and at work.  The 
veteran testified that he slept approximately four hours a 
night, which affected him "a little bit" during the day.  
He reported violent outbursts at work with his supervisors 
and coworkers.  He said he also had problems at work with 
concentration and being easily startled.  He admitted that he 
had physically abused his wife and daughters, and that he 
would frequently tell people to "shut up" at home.  His 
wife testified that the veteran stayed to himself, and that 
their pets would run when they saw him coming.  She stated 
that he went after one of their daughters with a shovel and 
threw a wrench at another.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's PTSD 
since the initial grant of service connection.  The Board 
notes that the veteran does not meet most of the symptoms 
listed in the criteria for a 70 percent evaluation.  For 
example, although the veteran reported a history of suicidal 
ideation, no suicidal ideation has been reported since filing 
his claim in July 2000.  There is also no indication 
involving neglect of personal appearance and hygiene, or of 
any spatial disorientation or obsessional rituals which 
interfere with routine activities, as mental status 
examinations revealed that the veteran was oriented to time, 
place and person, with no delusions or psychoses identified.  
The veteran's rate and volume of speech has also been 
described as within normal limits.  

In addition, no evidence shows that the veteran suffers from 
near-continuous panic or depression which affects his ability 
to function independently, appropriately and effectively.  In 
this regard, the veteran reported periods of intense anxiety 
only when confronted with stimulus which reminds him of his 
traumatic wartime experiences.  However, a mental status 
examination in November 2002 revealed only mild anxiety, 
which would occasionally become moderate, as well as mild to 
moderate depression.  Moreover, no evidence shows that the 
levels of the veteran's anxiety and depression have 
significantly affected his ability to function independently, 
appropriately and effectively.  The Board places significant 
weight on the fact that the veteran has been able to stay 
married and maintain full-time employment with the same 
company for over thirty years.  The Board acknowledges that 
the veteran has experienced difficulty in both his marriage 
and his job due to PTSD symptoms; however, the fact remains 
that he is able to maintain continuity at work and at home. 

Finally, the Board finds that the veteran does not appear to 
be unable to establish and maintain effective relationships 
as a result of his PTSD, but, rather, has difficulty in doing 
so.  The Board notes that the veteran's relationships at work 
and at home are somewhat volatile at times due to his anger 
and tendency to isolate.  Nevertheless, the veteran has 
maintained a long-term marriage and said he had three close 
friends whom he trusted and relied on for support.  A VA 
examiner in May 2001 also stated that the veteran had 
adequate social support to sustain him.  Thus, the evidence 
clearly demonstrates that the veteran has the ability to 
establish and maintain effective relationships, which is 
inconsistent with a 70 percent evaluation.  

The veteran's only symptoms listed in the criteria for a 70 
percent evaluation are impaired impulse control, such as 
unprovoked irritability with periods of violence, and 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting.  The veteran has both admitted 
to and denied impaired impulse control at home and at work, 
including physical abuse of family members.  A VA examiner in 
November 2002 also stated that the veteran did not have 
impaired impulse control, although there were times when his 
anger was not well controlled.  However, in light of his 
wife's statements and sworn testimony, the Board believes 
that the veteran has physically abused both his wife and 
their daughters, which clearly constitutes impaired impulse 
control.  The veteran's abusive behavior, as well as his 
tendency to isolate, also constitutes evidence that he has 
difficulty in adapting to stressful circumstances.  

Nevertheless, these symptoms alone do not warrant an 
evaluation in excess of 50 percent since the initial grant of 
service connection.  The record still does not show that the 
veteran suffers from suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  The currently assigned 50 percent evaluation 
is also consistent with the GAF scores of 53 and 55, which 
contemplate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994) (emphasis added).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 50 percent for PTSD.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran has maintained full-time employment 
with the same company for over thirty years.  Although the 
veteran's wife stated that he had recently missed three weeks 
or work due to his PTSD, such occupational impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  There is also no 
evidence that the veteran's has been hospitalized for PTSD 
since filing his claim in July 2000.  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

